DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-23 are pending:
		Claims 1-23 are rejected. 
		Claims 22-23 are new.
		Claims 1, 7-8, 13-14 and 21 have been amended. 
Response to Amendments
Amendments filed 10/27/2021 have been entered. Amendments to the claims do not overcome §102 and §103 rejections previously set forth in non-final Office Action mailed 07/29/2021.
Amendments have necessitated new grounds of rejection under §112, §102 and §103.  
Response to Arguments
Arguments filed 10/27/2021 have been entered. Arguments were fully considered.
On page 6 of Applicant’s arguments, Applicant argues that:
The office action rejected most of the claims as disclosed in US Patent Publication 2016/0122209 to Newman. Newman shows a tank for wastewater from an oil field operation, such as fracking. The tank can contain air 125, oil 124, something Newman calls PAD 123, water 122, and sludge 121. See paragraph 0028. The tank itself has no outlet (and in particular no outlet as claimed in claim 1: "the outlet configured to connect to a sewer pipe so that the outlet defines a normal static water level for F.O.G. and effluent in the tank"), but rather one or more suction retrieval systems discussed in paragraph 0032 to suck fluid out of a selected stratum. The strata are found by use of a sensor 151 on the top of the tank that looks into the tank and collects layer data, like a seismographic sensor. See Paragraph 0034. Newman's sensor and data analysis is much more complicated than the claimed system, making it more expensive and more likely to malfunction if left alone in the field.

This argument is not persuasive because Newman teaches a tank having an outlet (also referred to as a “connecting section 456b”) (see ¶54) (see Fig. 4) to connect to a sewer pipe (also 
On page 6 of Applicant’s arguments, Applicant argues that:
The examiner cited additional references for other features claimed in dependent claims. US Patent 7,635,854 to Babin was said to show the use of LIDAR and US Patent Publication 2009/0220380 to Brown was said to show an electronic monitor held in an aquarium by magnets. Neither of these overcome the deficiencies of Newman. In addition, applicant disagrees that either reference would make it obvious to use elements of them in Newman to reach the claimed invention since they have nothing to do with FOG separation from effluent. 

This argument is not persuasive because Newman, Babin and Brown are analogous art to the claimed invention since each reference teaches methods and systems for electronic sensing and monitoring for tank applications which solve the same problem as the claimed invention. It has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  

On pages 6-7 of Applicant’s arguments, Applicant argues that:
Claims 5-6 and 10 were rejected as obvious from Newman in view of US Patent Publication 2017/0072340 to Mantyla, said to show a riser 26 to ground level, which is said to be useful if the separator is to be buried. Mantyla does not show any sort of sensor to detect FOG levels that it may contain. The office action assumes the combination of those references would include the addition of the claimed sensor in the extension collar. Newman is dealing with a technology for use in the petroleum industry to separate products that come from a fracked oil well and there would be little reason for 

This argument is not persuasive because Newman and Mantyla both relate to wastewater treatment techniques (Newman, see ¶3; Mantyla, see ¶1) therefore it would have been obvious to combine these two references. Further in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 
	Amended Claim 1 recites “determined by evaluating how much the top of the FOG is above the normal static water level” in line 12. The specification states that “a determination can be made of how much FOG is in the trap” on pg. 6 but the specification does not provide sufficient support for the amendment of claim 1. 
	Amended Claim 1 recites “the normal static water level being maintained by drainage through the outlet” in lines 5-6. The specification states that “the height of the outlet usually defines a normal static water level for FOG and effluent in the tank” on pg. 7 and Fig. 5 shows the outlet on side of the tank but the specification and Figures do not provide sufficient support for the amendment of claim 1. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Dependent claims are hereby rejected due to dependency from rejected claim 1.
Claim 1 recites “determined by evaluating how much the top of the FOG is above the normal static water level” in line 12. The phrase “how much the top of” is not clear thus rendering the claim indefinite. Is the claim requiring determining the quantity of FOG in the tank or determining the height of the FOG with respect to the static water level or something else? In interest of advancing prosecution, it is interpreted that the claim requires determining the height of FOG with respect to the static water level.
Claim 1 recites “the normal static water level being maintained by drainage through the outlet” in lines 5-6. It is not clear what is required for the static water level to be maintained by drainage through the outlet because drainage through the outlet causes the level in the tank to change thus rendering the claim indefinite. Is the claim limiting the location of the outlet or something else? In interest of advancing prosecution, it is interpreted that the claim is limiting the location of the outlet.  
Claim 1 recites “the top of the F.O.G. and effluent potentially rising above the normal static water level because of a specific gravity of F.O.G. being less than the specific gravity of water” in lines 6-7 and “above the potential top of the F.O.G. and effluent to sense” in lines 9-10. The term “potentially” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 12, 14-16 and 19 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated  by Newman (US 2016/0122209).
	Regarding claim 1, Newman teaches an apparatus for containing an F.O.G. layer on water (“for containing…” is recited as an intended use) comprising: 

	a sensor (Fig. 4, sensor 411) (see ¶53) mounted above the normal static water level (sensor 411 is above connecting portion 456b which defines the static water level) (see Fig. 4) and above the potential top of the F.O.G. and effluent (see Fig. 4) to sense a distance from the sensor to the top of F.O.G. within the tank (the signals that hit the different layers are reflected to the sensor) (see ¶34) (see Fig. 1), so that a thickness of the F.O.G. in the tank can be determined (the height is determined by the sensor and the thickness is calculated based on height) (see ¶34) by evaluating how much the top of the F.O.G. is above the normal static water level (the height of the layers are determined) (see ¶34). 

Figs. 1 & 4 (Illustrative Purposes Only) 

    PNG
    media_image1.png
    469
    1209
    media_image1.png
    Greyscale

	Regarding claim 12, Newman teaches the apparatus as claimed in claim 1 comprising an electronics unit (“circuit”) (see ¶42) and a data analysis module (“control system”) (see ¶34) associated with the electronics (“circuit is coupled to each of the electronic components”) (see ¶42) unit configured to deal with deviations from normal static water levels (“the control system is configured to provide guidance and/or information”) (see ¶44).
	Regarding claim 14, Newman teaches a method of sensing a F.O.G. level (“apparatuses…for selectively separating…and recovering wastewater from oil”) (see Entire Abstract) (see Fig. 1) in 
	a tank (Fig. 1, tank 110; see ¶29) having an inlet (see Figs. 1 & 4) and an outlet (see Figs. 1 & 4), the inlet configured to connect to a source of F.O.G. laden effluent (“wastewater is provided to base tank via conduit and/or piping”) (see ¶30) and the outlet configured to connect to a sewer pipe (see Figs. 1 & 4) so that the outlet defines (Fig. 4, outlet 456b (Fig. 4, connecting portion 456b); see ¶56) (“connecting portion is connected to a lower portion of each tank” and “manifold transports substantially a water layer” thereby suggesting that the outlet (connecting portion of the manifold) defines a normal static water level since the water exits from the connecting portion to the manifold) (see ¶56) the normal static water level (“operations can be performed on a static…level of wastewater”) (see ¶32) for F.O.G. and effluent in the tank (“wastewater”) (see Entire Abstract) comprising 

	Regarding claim 15, Newman teaches the method as claimed in claim 14 wherein F.O.G. removal includes actuating a skimmer (“retrieval system…withdraw fluid from a particular layer”) (see ¶32) (see Fig. 1). 
	Regarding claim 16, Newman teaches the method as claimed in claim 14 wherein F.O.G. removal includes pumping F.O.G. from the tank (“pumping system”) (see ¶29) (see Fig. 1).
	Regarding claim 19, Newman teaches the method as claimed in claim 14 further comprising analyzing data (“control system”) (see ¶34) about the distance between the sensor and the normal static water level (“based upon data received by sensor and various calculations/programs performed by control system”) (see ¶34) to deal with deviations from normal static water levels (“the control system is configured to provide guidance and/or information”) (see ¶44).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Platbardis (SE 1230114) in view of Hopper (USPN 2,846,073).
	Regarding claim 1, Platbardis teaches an apparatus for containing an F.O.G. layer on water (“for containing…” is recited as intended use) comprising:
	 a tank (11) having an inlet (see Fig. 1) and an outlet (see Fig. 1), the inlet configured to connect to a source of F.O.G.- laden effluent and the outlet so that the outlet defines a normal static water level (the static fluid level determined by outlet) (see pg. 6) for F.O.G. and effluent in the tank (see Fig. 1), the normal static water level being maintained by drainage through the outlet (outlet located on side of the tank) (see Fig. 1), the top of the F.O.G. and effluent potentially rising above the normal static water level because of a specific gravity of F.O.G. being less than the specific gravity of water (this will inherently occur because there is oils and grease present in the water) (see pg. 1), and 
	a sensor (measuring head 30b is a part of measuring unit 20) (see pg. 7) mounted above the normal static water level (the sensor 30b is touching top of oil layer 16 static water level 15) (see 



Fig. 1 (Illustrative Purposes Only)

    PNG
    media_image2.png
    592
    534
    media_image2.png
    Greyscale

	Platbardis does not explicitly teach that said outlet is configured to connect to a sewer pipe.
	In a related field of endeavor, Hopper teaches a liquid separation decanter comprising an outlet (Fig. 1, outlet 24 (Fig. 1, pipe 24) (see C2/L10-15) configured to connected to a discharge conduit (Fig. 1, discharge conduit 28) (see C2/L10-15).
	The recitation of “sewer” is an intended use, any pipe is a sewer pipe.  	
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the outlet of Platbardis by connecting said outlet to another pipe as disclosed by Hopper because it is an obvious design choice. The change in form or shape, without any new or 
	Regarding claim 22, Platbardis and Hopper teach the apparatus for containing an F.O.G. layer on water as claimed in claim 1 wherein the outlet is provided with an invert (Platbardis, see Fig. 1), so that the water exiting the tank is from the water at a low part of the tank (Platbardis, see Fig. 1), below the F.O.G. (Platbardis, see Fig. 1).

Claims 2-3 & 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Newman (US 2016/0122209) in view of Babin (USPN 7,635,854).
	Regarding claim 2, Newman teaches the apparatus as claimed in claim 1.
	Newman does not teach the sensor is a LIDAR sensor.
	In a related field of endeavor, Babin teaches optical level sensing of agitated fluid surfaces (see Entire Abstract) wherein the sensing is LIDAR sensing (“LIDAR”) (see C8/L55-65).
	It would have been have would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to replace the sensor of Newman with the LIDAR sensor of Babin because LIDAR devices are generally less expensive than counterparts (Babin, see C2/L28-32).  
	Regarding claim 3, Newman teaches the apparatus as claimed in claim 1.
	Newman does not teach the sensor is a LIDAR sensor operating at about 940 nm.
	In a related field of endeavor, Babin teaches optical level sensing of agitated fluid surfaces (see Entire Abstract) wherein LIDAR operates at about 940 nm (“near-infrared 905-nm wavelength”; it is interpreted that 905-nm is reasonably close to 940-nm since both wavelengths are in the same spectrum) (see C8/L55-65). 
	It would have been have would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to replace the sensor of Newman with the LIDAR sensor of 
	Regarding claim 17, Newman teaches the method as claimed in claim 14.
	Newman does not teach the sensing is LIDAR sensing.
	In a related field of endeavor, Babin teaches optical level sensing of agitated fluid surfaces (see Entire Abstract) wherein the sensing is LIDAR sensing (“LIDAR”) (see C8/L55-65).
	It would have been have would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to replace the sensor of Newman with the LIDAR sensor of Babin because LIDAR devices are generally less expensive than counterparts (Babin, see C2/L28-32).  
	Regarding claim 18, Newman teaches the apparatus as claimed in claim 14.
	Newman does not teach the sensing is LIDAR sensing at about 940 nm.
	In a related field of endeavor, Babin teaches optical level sensing of agitated fluid surfaces (see Entire Abstract) wherein LIDAR operates at about 940 nm (“near-infrared 905-nm wavelength”; it is interpreted that 905-nm is reasonably close to 940-nm since both wavelengths are in the same spectrum)) (see C8/L55-65). 
	It would have been have would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to replace the sensor of Newman with the LIDAR sensor of Babin because LIDAR devices are generally less expensive than counterparts (Babin, see C2/L28-32).  

Claims 13 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Newman (US 2016/0122209) in view of Battefeld (EP 1816107).
	Regarding claim 13, Newman teaches the apparatus as claimed in claim 1 wherein the sensor is an ultrasonic sensor (“sensor is…ultrasonic”) (Newman, see ¶34).

	In a related field of endeavor, Battefeld teaches a wastewater sedimentation plant (see Entire Abstract comprising) an ultrasonic sensor (Fig. 1, ultrasonic sludge level sensor 26) (see pg. 4) that includes a temperature sensor (Fig. 1, temperature sensor 32) (see pg. 4) to permit temperature compensation of readings by the ultrasonic sensor (temperature compensation with the aid of the temperature sensor) (see pg. 3).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to replace the ultrasonic sensor of Newman with the ultrasonic sensor (having temperature sensor) of Battefeld because the simple substitution of one known ultrasonic sensing means with another known ultrasonic sensing means obviously resulting in suitable sensing means for determining height (Battefeld, see Abstract, lines 6-10) with an expectation of success. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
	Regarding claim 21, Newman teaches the method as claimed in claim 14 the sensing is ultrasonic sensing (“sensor is…ultrasonic”) (Newman, see ¶34).
	Newman does not teach that said sensor includes a temperature sensor to permit temperature compensation of readings by the ultrasonic sensor.
	In a related field of endeavor, Battefeld teaches a wastewater sedimentation plant (see Entire Abstract comprising) an ultrasonic sensor (Fig. 1, ultrasonic sludge level sensor 26) (see pg. 4) that includes a temperature sensor (Fig. 1, temperature sensor 32) (see pg. 4) to permit temperature compensation of readings by the ultrasonic sensor (temperature compensation with the aid of the temperature sensor) (see pg. 3).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to replace the ultrasonic sensor of Newman with the ultrasonic sensor (having .

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Newman (US 2016/0122209) in view of Brown (US 2009/0220380).
	Regarding claim 4, Newman teaches the apparatus as claimed in claim 1.
	 Newman does not teach the sensor is held in place by magnets.
	In a related field of endeavor, Brown teaches an electronic monitor for an aquarium and the like (see Entire Abstract) wherein a senor is held in place by magnets (“using magnets to generate a clamping force” and “magnetic attraction to hold them in place”) (see Abstract, lines 2-6 and ¶111).
	It would have been have would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to replace the undisclosed attachment means of Newman with the attachment means (magnets) of Brown because the simple substitution of one known attachment means with another known attachment means (magnets) is obvious and will result in holding a device in place against a tank wall (Brown, see ¶111) with an expectation of success.  The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).

Claims 5-6 & 10 are rejected under 35 U.S.C. 103 as being unpatentable over Newman (US 2016/0122209) in view of Mantyla (US 2017/0072340).
	Regarding claim 5, Newman teaches the apparatus as claimed in claim 1.

	In a related field of endeavor, Mantyla teaches a waste water separation vessel (see Entire Abstract) comprising a tank (Fig. 2, tank 10 (Fig. 1, vessel 10); see ¶39) having an extension collar (Fig. 1, extension collar 26 (Fig. 2, riser 26); see ¶40) above a main body of the tank (see Fig. 2).
	It would have been have would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the top tank of Newman by incorporating the extension collar (riser) of Mantyla because said configuration is an obvious engineering design. The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP §2144.04).
	While the combination of references does not teach the sensor is mounted in the extension collar, it would have been have would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the location of the sensor of Newman by rearranging the sensor within an extension collar (riser stack) of Mantyla because one of ordinary skill in the art would have had a reasonable expectation of success of operating the sensor within the extension collar. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).
	Regarding claim 6, Newman and Mantyla teach the apparatus as claimed in claim 5 wherein the extension collar is generally cylindrical (Mantyla, see Fig. 2) and formed of arc segments molded of rotomolded plastic (“plastic molded”) (Mantyla, see ¶46).
	Regarding claim 10, Newman teaches the apparatus as claimed in claim 1 wherein the tank has a tank top (“top of the container”) (see ¶14). 
	Newman does not teach an extension collar extending upward and supported by the tank top, and an extension top resting on the extension collar, the extension top, extension collar and tank top having aligned openings enabling a suction pipe to pass through the aligned openings for 
	In a related field of endeavor, Mantyla teaches a waste water separation vessel (see Entire Abstract) comprising an extension collar (Fig. 1, extension collar 26 (Fig. 1, riser 26); see ¶40) extending upward and supported by the tank top (see Fig. 2), and an extension top resting on the extension collar (see Fig. 2), the extension top, extension collar and tank top (Fig. 1, extension top 28 (Fig. 2, riser stack 28); see ¶40) having aligned openings (see Fig. 3) enabling a suction pipe to pass through the aligned openings for suctioning of F.O.G. (the structure of the extension top, extension collar and tank of Mantyla is capable of “enabling…for suctioning…, see Fig. 3), and a cover (Fig. 2, extension top 29 (Fig. 2, cover 29); see ¶40) fitting on the opening in the extension top to close the aligned openings (see Fig. 3) when suctioning is not needed.
	The limitation of “when suctioning is not needed” is recited as a process/method limitation. Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessary perform the method claimed, then the method claimed would be considered to be anticipated by the prior art perform When the prior art device is the same as the device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986).
	It would have been have would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the top tank of Newman by incorporating the extension collar (riser), extension top (riser stack) and cover to the top of the tank as taught by Mantyla because said configuration is an obvious engineering design. The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP §2144.04).

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Newman (US 2016/0122209) in view of Mantyla (US 2017/0072340) and further in view of Bereskin (USPN 4,113,617, cited in IDS).
	Regarding claim 7, Newman and Mantyla teach the apparatus as claimed in claim 5.
	The combination of references does not teach the sensor includes a sensor unit mounted in a low part of the extension collar and a battery and electronics unit mounted at a higher part of the extension collar.
	In a related field of endeavor, Bereskin teaches a grease separator wherein a sensor includes senor unit (Fig. 2, sensor unit 20 (Fig. 2, grease sensor 20); see C3/L50-55) mounted at a lower part and a battery (Fig. 2, battery 34 (Fig. 2, power supply 34); see C3/L15-20) an electronics unit (Fig. 2, electronics unit 33 (Fig. 2, control cabinet 33); see C3/L14-16) mounted at a higher part (see Fig. 2).  
	It would have been have would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the senor unit, undisclosed battery and undisclosed electronics of Newman and the extension collar (riser stack) of Newman (as modified by Mantyla) by rearranging said sensor unit at a lower part and battery and electronics unit in an upper part as taught by Bereskin within the extension collar because said configuration is a conventional sensor configuration. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
	Regarding claim 8, Newman, Mantyla and Bereskin teach the apparatus as claimed in claim 7 wherein the electronics unit includes a transmitter to transmit a signal indicative of F.O.G. level in the tank (“transmitters may be used to prevent overflows in the tanks…for local and/or remote monitoring”) (Newman, see ¶59).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Newman (US 2016/0122209) in view of Mantyla (US 2017/0072340) in view of Bereskin (USPN 4,113,617, cited in IDS) in view of Stronzcek (US 2016/0207801) and further in view of Fryda (USPN 4,807,201).
	Regarding claim 9, Newman, Mantyla and Bereskin teach the apparatus as claimed in claim 7 wherein the sensor and battery and electronics unit are linked by an electrical cord (Bereskin, Fig. 2, sensor 20 connected to electronics unit 33 and battery 34 (a part of electronics) by electrical cord 47 (Fig. 2, wiring in conduit 47)).
	The combination of references does not explicitly teach that said cord is coiled and a tether having tensile strength sufficient to pull the sensor upwardly through the extension collar for service extends up the extension collar.
	In a related of endeavor, Stronzcek teaches conditioning water (see Entire Abstract) comprising a coiled wire (see Fig. 5) (“wire coil”) (see Entire Abstract). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the electrical cord of Newman by changing the shape of the electrical cord to a coiled electrical cord as taught by Stronzcek because said configuration is an obvious engineering design. The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP §2144.04).
	The previous combination of references does not teach a tether having tensile strength sufficient to pull the sensor upwardly through the extension collar for service extends up the extension collar.
	In a related field of endeavor, Fryda teaches groundwater pressure measurement (see Entire Abstract) comprising a tether (Fig. 1, tether 12 (Fig. 1, cable 12); see C5/L9-15) having tensile strength sufficient (“cable…have sufficient strength to support the probe”) (see C5/L35-55) to pull the sensor upwardly through the extension collar (“the probe is raised or lowered”) (see C5/L10-15) for service extends up the extension collar (the cable of Fryda is capable of “for service…”, see C5/L9-15).
. 

Claims 11 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Newman (US 2016/0122209) in view of Gellaboina (US 2012/0281096).
	Regarding claim 11, Newman teaches the apparatus as claimed in claim 1.
	Newman does not teach the sensor operates using computer vision.
	In a related field of endeavor, Gellaboina teaches a storage tank inspection system (see Entire Abstract) comprising a sensor operating using computer vision (“provided on a computer” and “IR sensor/camera configuration”)(see ¶23 and ¶35). 
	It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the senor of Newman such that the sensor operates using computer vision (camera) as taught by Gellaboina because said computer vision provides the benefit of visualizing on a computer (Gellaboina, see ¶23) which would motivate one of ordinary skill in the art to provide a reliable and accurate solution for inspection of storage tanks (Gellaboina, see ¶7). 
	Regarding claim 20, Newman teaches the method as claimed in claim 14.
	Newman does not explicitly teach that the sensing is computer vision sensing.
	In a related field of endeavor, Gellaboina teaches a storage tank inspection system (see Entire Abstract) comprising computer vision sensing (“provided on a computer” and “IR sensor/camera configuration”)(see ¶23 and ¶35). 
	It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the senor in the method of Newman such that sensing is computer vision sensing as taught by Gellaboina because said computer vision sensing provides the benefit of visualizing on . 

Claims 22 & 23 are rejected under 35 U.S.C. 103 as being unpatentable over Newman (US 2016/0122209) in view of Batten (US 2007/0251879). 
	Regarding claim 22, Newman teaches the apparatus for containing an F.O.G. layer on water as claimed in claim 1.
	Newman does not teach wherein the outlet is provided with an invert, so that the water exiting the tank is from the water at a low part of the tank, below the F.O.G.  
	In a related field of endeavor, Batten teaches a grease trap for separating grease and solid waste from wastewater (see Entire Abstract) comprising an outlet provided with an invert (outlet invert) (see ¶3), so that the water exiting the tank is from the water at a low part of the tank (see Fig. 4), below the F.O.G. (outlet invert for removing water from the tank) (see claim 14).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to replace the outlet of Newman with the outlet invert of Batten because the simple substitution of one known outlet means with another known outlet invert means obviously resulting in removing water from a tank (Batten, see claim 14) with an expectation of success. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
	Regarding claim 23, Newman teaches the method of sensing a F.O.G. level in a tank having an inlet and an outlet as claimed in claim 14.
	Newman does not teach including draining effluent from the tank through an invert to the outlet so the effluent exiting the tank comes from a low part of the tank.   
	In a related field of endeavor, Batten teaches a grease trap for separating grease and solid waste from wastewater (see Entire Abstract) including draining effluent from the tank through an 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to replace the outlet of Newman with the outlet invert of Batten because the simple substitution of one known outlet means with another known outlet invert means obviously resulting in removing water from a tank (Batten, see claim 14) with an expectation of success. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKANDRA S. MILLER-CRUZ whose telephone number is (571)270-7849.  The examiner can normally be reached on M-Th 7 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EKANDRA S. MILLER-CRUZ/Examiner, Art Unit 1778                                                                                                                                                                                                        /CLAIRE A NORRIS/Primary Examiner, Art Unit 1778